DETAILED ACTION
This Non-final action is responsive to communications: 05/18/2022.
Claims 1-12 are pending. Claim 1 is independent.

Election/Restrictions
3.	Applicant’s election with traverse of claims 1-12 (Species I) in the reply filed on 05/18/2022 is acknowledged. 
Applicant argues that the restriction requirement is not proper because claims 1-12, and 20 pertain to the same subject matter. Applicant’s argument is not persuasive because claim 20 requires additional limitations e.g. target bit line, reference bit, and biasing scheme for the tow at different stages. Also there is substantial burden for search since different classification search is needed. For example, claims 1-12 need search in G11C11/4091 and claim 20 need search in G11C11/4076, G11C11/4093, G11C11/4094, G11C7/1048.
Applicant argues that the restriction requirement is not proper because species I, II share common background information. Applicant’s argument is not persuasive because species restriction is not dependent on common background info. See embodiment described in spec associated with the two species. The embodiments teach different offset cancellation scheme using different apparatus (see Fig. 3 vs. Fig. 6). Also there is substantial burden for search since different classification search is needed. For example, claims 1-12 need search in G11C11/4091 and claims 13-19, 20 need search in G11C11/4076, G11C11/4093, G11C11/4094, G11C7/1048.


Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement the election has been treated as an election without traverse (MPEP § 818.03(a)) and the restriction is made final.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-12 are pending in the application.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
5.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
6.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on.  This IDS has been considered.

Specification Objections
7.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JEONG-5065 (US 2020/0075065 A1).
Regarding independent claim 1,  JEONG-5065 teaches a semiconductor memory device (para [0003], para [0010]: “memory device” with bit line sense amplifier of Fig. 2A, see Fig. 2A-Fig. 6 for components and functionality), comprising: 
a bit line sense amplifier (Fig. 2A: 200) coupled between a pull-up voltage line (Fig. 2C: RTO) and a pull-down voltage line (Fig. 2C: SB), and 
suitable for sensing (Fig. 5 operation) a voltage difference between first and second bit lines by sequentially performing a precharge operation (Fig. 5: 510), an offset cancellation operation (Fig. 5: 520), a charge sharing operation (Fig. 5: 530, 540 combined), and an amplification operation (Fig. 5: 550. See para [0031]), 
wherein the bit line sense amplifier pre-biases a voltage level of the second bit line depending on a voltage level of the first bit line during the charge sharing operation (Fig. 5: 530, 540 in context of para [0047], para [0048]: IB is charged based on voltage level of BLT); and 
a driving circuit (Fig. 2C: 291, 292, 296) suitable for supplying operating voltages (various levels of  VDD, VCORE, VSS are applied using SAN, SAP1 signals, see Fig. 2C and Fig. 3) to the pull-up voltage line and the pull-down voltage line during the offset cancellation operation (Fig. 3: 320 period), the charge sharing operation (Fig. 3: 330 period), and the amplification operation (Fig. 3: 340 period).
Regarding claim 2,  JEONG-5065 teaches the semiconductor memory device of claim 1, wherein the charge sharing operation includes a main charge sharing operation (Fig. 5: 530) and a pre-biasing operation (Fig. 5: 530), which are sequentially performed.
Regarding claim 3,  JEONG-5065 teaches the semiconductor memory device of claim 2, wherein, during the main charge sharing operation (Fig. 5: 530), the bit line sense amplifier operates to isolate the first bit line from the second bit line (Fig. 5L ISO signal is low), and 
the driving circuit stops supplying the operating voltage to the pull-up voltage line and the pull-down voltage line (Fig. 5: SAN, SAP1, SAP2 are low).
Regarding claim 4,  JEONG-5065 teaches the semiconductor memory device of claim 2, wherein, during the pre-biasing operation (Fig. 5: 540), the bit line sense amplifier biases the voltage level of the second bit line depending on the voltage level of the first bit line (Fig. 4, para [0047], para [0048]) and 
the driving circuit provides the operating voltage to the pull-up voltage line and the pull-down voltage line (See Fig. 5: SAN, SAP1 high during 540).

Regarding claim 5,  JEONG-5065 teaches the semiconductor memory device of claim 1, further comprising a precharge circuit (Fig. 2B and Fig. 2C circuit providing VBLP) suitable for supplying a precharge voltage to the pull-up voltage line, the pull-down voltage line, and the first and second bit lines during the precharge operation (Fig. 5: 510 precharge operation, EQ high and proving VBLP).

11.	Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JEONG-7000  (US 2019/0007000 A1).
Regarding independent claim 6, JEONG-7000  teaches a sense amplifying circuit (Fig. 2: 200, see Fig. 2-Fig. 5 for components and functionality), comprising: 
a first inverter (Fig. 2: 121) having an input terminal (Fig. 2: IN1) coupled to a first bit line (Fig. 2: BL) and an output terminal (Fig. 2: O1) coupled to (Fig. 2: via EQ) a second inner bit line (Fig. 2: IB); 
a second inverter (Fig. 2: 122) having an input terminal (Fig. 2: IN2) coupled to a second bit line (Fig. 2: BLB) and an output terminal (Fig. 2: O2) coupled to (Fig. 2: via EQ) a first inner bit line (Fig. 2: IT); 
a first offset cancellation switch (Fig. 2: ISO1, EQ combined) suitable for electrically coupling the first inner bit line (Fig. 2: IT via 232, 233) to the second bit line (Fig. 2: BLB) during an offset cancellation operation (Fig. 3: 302 first offset cancellation: see EQ, ISO2 are high and thus IT is coupled to BLB); 
a second offset cancellation switch (Fig. 2: ISO2, EQ combined) suitable for electrically coupling the second inner bit line (Fig. 2A: IB) to the first bit line (Fig. 2: BL via 231, 233) during the offset cancellation operation (Fig. 3: 303 second offset cancellation: see EQ, ISO1 are high and thus IB is coupled to BL); 
a first isolation switch (Fig. 2: ISO1) suitable for electrically coupling the first inner bit line (Fig. 2: IT) to the first bit line (Fig. 2: BL) during an amplification operation (Fig. 3: during 305 ISO1 is high); and 
a second isolation switch (Fig. 2A: ISO2) suitable for electrically coupling the second inner bit line (Fig. 2: IB) to the second bit line (Fig. 2: BLB) duringFig. 3: see portion of 304 when ISO2 is high) and the amplification operation (Fig. 3: during 305 ISO2 is high).
Regarding claim 7, JEONG-7000  teaches the sense amplifying circuit of claim 6, wherein the sense amplifying circuit sequentially performs a precharge operation, the offset cancellation operation, the charge sharing operation, and the amplification operation (see Fig. 3: 301-305).
Regarding claim 8, JEONG-7000  teaches the sense amplifying circuit of claim 7, wherein the first and second inner bit lines and the first and second bit lines are precharged to a same voltage level during the precharge operation (para [0077] in context of Fig. 9 configuration of 910 circuit: during precharge VPCG is suppled to inner bit lines i.e. output of the inverters).
Regarding claim 9, JEONG-7000  teaches the sense amplifying circuit of claim 7, wherein the first and second inverters are deactivated (Fig. 3: during 301, SAEP1, SAP2 high, SAEN1, SAEN2 low and thus all inverters are deactivated) and the first (Fig. 2: 231, 233) and second (Fig. 2: 232, 233) offset cancellation switches and the first (Fig. 2: 231) and second first (Fig. 2: 232) isolation switches are turned on, during the precharge operation (Fig. 3: during precharge ISO1, ISO2, EQ are all high turning on 231, 232, 233).

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
SEO (US 2018/0061461 A1): Fig. 1-Fig. 9 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825